



COURT OF APPEAL FOR ONTARIO

CITATION: Canada Mortgage and Housing Corporation v.
    Hollancid, 2015 ONCA 359

DATE: 20150520

DOCKET: C58626

Weiler, Cronk and Pepall JJ.A.

BETWEEN

Canada Mortgage and Housing Corporation

Plaintiff (Respondent)

and

Cathleen Beryl Hollancid also known as Kathleen
    Holl

Defendant (Appellant)

Courtney A. Kazembe and Jayanta K. Singha, for the
    appellant

Gordon Douglas, for the respondent

Heard: May 11, 2015

On appeal from the judgment of Justice Wolfram U.
    Tausendfreund of the Superior Court of Justice, dated March 5, 2014, and his
    costs endorsement dated July 9, 2014.

ENDORSEMENT

[1]

The appellant appeals from a judgment ordering her to pay the respondent
    $128,927.03 plus prejudgment interest and $50,000 in costs. The judgment arose as
    a result of fraudulent misrepresentations made by the appellant so as to obtain
    a mortgage loan.

[2]

The appellant submits that the trial judge erred in his treatment and
    evaluation of the evidence and in rejecting the appellants version of events.

[3]

We disagree.

[4]

There were two incompatible descriptions of events before the trial
    judge. The appellant claimed that she was an innocent dupe, and that mortgage fraud
    was perpetuated by a third party working in concert with Bank of Nova Scotia employees.
    The respondents version of events was that the appellant was a knowing
    participant in the fraud, and that the Bank of Nova Scotias employees had no
    involvement in the scheme.

[5]

The trial judge conducted a detailed review of the evidence before him. He
    observed that the two bank employees testified in a straightforward and
    reasonable manner and their evidence had documentary support. A third party
    bill collector, who was called as a witness by the respondent, maintained
    concise and unambiguous notes that were inconsistent with the appellants
    version of events.

[6]

On the other hand, the appellants evidence and conduct revealed
    numerous shortcomings.  For example, the appellant never went to the Bank to
    advise that she was not the owner or mortgagor of the Napanee property. On the
    contrary, she wrote asking that the insurance and mortgage payments be debited
    from her account. Apart from her own testimony, the appellant called no
    evidence to refute the evidence of the respondent. In particular, no independent
    evidence was adduced to support her assertion that she did not sign the
    mortgage documents.

[7]

The trial judge examined the totality of the evidence and rejected the
    appellants testimony. He was satisfied that, in applying for the mortgage loan,
    the appellant had fraudulently misrepresented her employment, her income, the
    source of the funds for the down payment, and her intention to occupy the
    property. On the record before him, it was open to him to make the findings of
    fact and credibility that he did.

[8]

We also reject the appellants contention that the timing of the
    mortgage approval process and closing failed to reflect commercial reality. In
    this regard, we note that, contrary to the appellants abbreviated chronology that
    suggests that the appellant signed the mortgage application on Thursday, July
    27 with a closing on Tuesday, August 1, the appellant actually first met the Bank
    representative for the purpose of her mortgage application on July 21, 2006.

[9]

The appellant also submits that the trial judge erred by providing
    insufficient assistance to the appellant who, at trial, was self-represented.

[10]

We
    would not give effect to this ground of appeal. Up until a week before the
    trial, the appellant was represented by counsel. At trial, the appellant
    participated fully. She gave evidence, cross-examined each of the respondents
    witnesses, and filed written submissions at the conclusion of the trial. Moreover,
    the record before us does not reveal any failure to assist.

[11]

Lastly,
    during oral argument, the appellant did not pursue her complaint regarding the
    trial judges costs award. In any event, the trial judges costs award is
    neither plainly wrong nor infected by an error in principle.

[12]

For
    these reasons, the appeal is dismissed.

[13]

Given
    the issues, the lack of complexity, and the amount in dispute, we consider that
    an award of $15,000 for costs of the appeal, as suggested by counsel, is both
    excessive and disproportionate. The appellant is to pay the respondent costs of
    $5,000, inclusive of disbursements and all applicable taxes.

K.M. Weiler J.A.

E.A. Cronk J.A.

S.E. Pepall J.A.


